                         IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH

VICIDIEM, INC., a Utah corporation, and
CRAIG HUTCHINSON, an individual,

                       Plaintiffs,                    MEMORANDUM DECISION AND
                                                      ORDER
v.

PAUL CHRISTENSEN, an individual, and
FIBERWAVE TECHNOLOGIES, LLC, a
Utah limited liability company; JOHN                 Case No. 2:19-cv-358-DB
DOES I – X, and DOE CORPORATIONS I
– X,                                                 District Judge Dee Benson

                       Defendants.


       Before the court is Defendants’ Motion to Dismiss. (Dkt. No. 7.) The motion has been

fully briefed by the parties, and the court has considered the facts and arguments set forth in

those filings. Pursuant to civil rule 7-1(f) of the United States District Court for the District of

Utah Rules of Practice, the Court elects to determine the motion on the basis of the written

memoranda and finds that oral argument would not be helpful or necessary. DUCivR 7-1(f).

                                                 Facts

       In this action, Vicidiem, Inc. (“Vicidiem”) has sued its former attorney Chief Operating

Officer (“Christensen”) and the new company Christensen formed after the termination of his

relationship with Vicidiem (“Fiberwave”). Vicidiem is a provider of wholesale internet,

television, and telephone services to apartment complexes and other multi-unit developments.

(Complaint ¶ 8.) Christensen is an attorney. (Id. ¶ 11.) Plaintiff Craig Hutchinson

(“Hutchinson”) is a principal and founder of Vicidiem. (Id. ¶ 10.)
        In 2012 and 2013, Christensen represented Vicidiem, Hutchinson, and another owner of

Vicidiem on a part- time basis. (Id. ¶ 12.) In late 2013 or early 2014, Christensen proposed a new

arrangement in which he would work full-time as the COO of Vicidiem. (Id. ¶ 14, Dkt. No. 13-

1.) Christensen drafted a Service Agreement, which provided that Christensen would use his

business experience to promote Vicidiem, that he would assist in securing financing for the

growth of the business, and that he would “also use his legal training and experience to benefit

Vicidiem.” (Id. ¶ 15, Dkt. No. 13-11, ¶ 1.) The Agreement provided a guaranteed minimum

salary to Christensen and granted equity in Vicidiem to Christensen. (Id. ¶ 18, Dkt. No. 13-1, ¶

3.) Christensen did not advise Hutchinson or Vicidiem to seek independent legal counsel to

review the Service Agreement. (Id. ¶ 20.)

        In 2014, Christensen began to work full-time for Vicidiem as its COO. During his tenure

as COO, Christensen continued to advise Plaintiffs on various legal matters, including drafting

vendor contracts and employment agreements for key Vicidiem employees. (Id. ¶¶ 24, 25, 31.)

        As COO, Christensen was also given access to Vicidiem’s confidential information and

trade secrets, including: customer contracts (id. ¶ 25); “confidential information regarding

Vicidiem’s business and business strategies” including “confidential information regarding

technology, software development, business strategy, pricing, terms, duration, and key C level

executives for Vicidiem’s customers and vendors and strategic partners” (id. ¶ 26); “confidential

information about upcoming and potential projects that Vicidiem intended to monetize, including

1
 On a Motion to Dismiss, the court may consider the Complaint, and any documents attached thereto, and any
external documents that are referenced in the Complaint and whose accuracy is not in dispute. Oxendine v. Kaplan,
241 F.3d 1272, 1275 (10th Cir. 2001); Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 (10th Cir. 2002). As the
parties have both submitted a copy of the Service Agreement, it appears that the accuracy of the document is not in
dispute. Accordingly, the court considers the document and finds Defendants’ Request for Judicial Notice (Dkt. No.
8) to be MOOT.



                                                                                                                  2
a full list of all project and contacts in the company’s backlog and pipeline through 2021” (id. ¶

27); and “programs, methods, techniques and processes” developed and utilized by Vicidiem.

(Id. ¶ 28.)

        On March 29, 2019, Vicidiem terminated its relationship with Christensen. (Id. ¶ 35.) On

April 2, 2019, Christensen formed Fiberwave. (Id. ¶ 37.) On April 4, 2019, three key Vicidiem

employees who provided engineering services to Vicidiem abruptly resigned without notice. (Id.

¶ 36.) Christensen, either directly or through Fiberwave, employed or partnered with the

Vicidiem engineers following their departure. (Id. ¶ 38.)

        Within days of forming Fiberwave, Christensen and others associated with Fiberwave

contacted and met with Vicidiem customers and vendors. (Id. ¶ 39.) Those contacts included

soliciting several Vicidiem customers, reaching out to Vicidiem’s fiber services vendor, and

contacting a developer with whom Vicidiem was engaged in negotiations and falsely stating that

Fiberwave’s hiring of Vicidiem’s engineers rendered Vicidiem unable to perform the work it had

solicited from the developer. (Id. ¶¶ 40-48.)

        Vicidiem alleges ten Causes of Action against Christensen and Fiberwave: 1) Declaratory

Judgment that the contract with Christensen is void; 2 and 9) Breach of fiduciary duty against

Christensen; 3) tortious interference; 4) violation of the Defend Trade Secrets Act; 5) violation of

the Utah Trade Secrets Act; 6 and 7) fraudulent/ negligent non-disclosure against Christensen; 8)

breach of contract against Christensen; and 10) legal malpractice against Christensen.

Defendants have moved to dismiss all claims.




                                                                                                     3
                                              Discussion

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

Plausibility, in the context of a motion to dismiss, requires facts which allow “the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

        Under Rule 12(b)(6), the court must accept all well-pleaded allegations in the Amended

Complaint as true and view those allegations in the light most favorable to the nonmoving party.

Stidham v. Peace Officer Standards Training, 265 F.3d 1144, 1149 (10th Cir. 2001) (quoting

Sutton v. Utah Sch. for the Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir. 1999)). The Court must

limit its consideration to the four corners of the Complaint, and any documents attached thereto,

and any external documents that are referenced in the Complaint and whose accuracy is not in

dispute. Oxendine v. Kaplan, 241 F.3d 1272, 1275 (10th Cir. 2001); Jacobsen v. Deseret Book

Co., 287 F.3d 936, 941 (10th Cir. 2002).

        Defendants have moved to dismiss Plaintiffs’ Complaint in its entirety pursuant to Rule

12(b)(6). Defendants first argue that Plaintiffs have not alleged sufficient facts and law to

support their claim that the Service Agreement was void and constituted fraudulent or negligent

non-disclosure. Plaintiffs have alleged, among other things, that their attorney drafted his own

employment agreement granting himself a substantial equity interest in Vicidiem without

recommending outside counsel or independent review. The court finds sufficient alleged facts

and law to support a plausible claim that the Service Agreement is unenforceable or void, or

could support a claim for fraudulent or negligent non-disclosure.



                                                                                                        4
       Defendants next argue that Plaintiffs have failed to sufficiently plead in the alternative a

breach of contract. Plaintiffs have alleged that that Christensen breached his contract by “among

other things, not working the requisite number of hours, not putting forth best efforts to fulfill his

obligations, by acting to circumvent, undermine or obstruct the rights and efforts of Vicidiem to

develop and market its products, attempting to appropriate business opportunities from the

relationships of Plaintiffs, and acting in a manner that would adversely affect the relationships

between actual or prospective vendors, licensors, licensees, affiliates, investors or lenders.” (Id.

¶112.) Plaintiffs have pleaded sufficient facts related to Christensen’s alleged breach of contract

to survive a motion to dismiss.

       Defendants next argue that Plaintiffs have failed to allege a breach of fiduciary duty

against Christensen as an owner or COO of Vicidiem. Plaintiffs have asserted that Christensen

continued to act as their attorney throughout his time as COO of Vicidiem. Plaintiffs have also

alleged that Christensen engaged in self-dealing and failed to disclose information to Vicidiem,

while acting as their attorney. These allegations are sufficient to survive Defendants’ Motion to

Dismiss with respect to a breach of fiduciary duty.

       Defendants’ argument that Plaintiffs failed to allege a legal malpractice claim similarly

fails. Plaintiffs have alleged that Christensen was engaged as Plaintiffs’ attorney for several years

before his tenure as COO and throughout his time with Vicidiem. They have also alleged that,

while engaged as their attorney, he made “numerous mistakes, typos, and other errors or

omissions”, including “fill[ing] in the wrong term for a contract before having it signed by the

appropriate parties, costing Vicidiem approximately $300,000.00.” (Id. ¶¶ 127-28.) Those

allegations are sufficient to establish a plausible claim for legal malpractice.



                                                                                                       5
       Next, Defendants assert that Plaintiffs have failed to plead a violation of Utah trade secret

law. Plaintiffs have alleged that Christensen was given access to trade secrets, including

customer contracts (id. ¶ 25); “confidential information regarding Vicidiem’s business and

business strategies” including “confidential information regarding technology, software

development, business strategy, pricing, terms, duration, and key C level executives for

Vicidiem’s customers and vendors and strategic partners” (id. ¶ 26); “confidential information

about upcoming and potential projects that Vicidiem intended to monetize, including a full list of

all project and contacts in the company’s backlog and pipeline through 2021” (id. ¶ 27); and

“programs, methods, techniques and processes” developed and utilized by Vicidiem. (Id. ¶ 28.)

Plaintiffs have also asserted that Christensen used that specific, non-public information to solicit

Vicidiem’s employees, vendors, and customers and gain a competitive advantage. Those

allegations are sufficient to plead a plausible claim for violation of Utah trade secret law.

       Defendants’ argument that Plaintiffs failed to plead improper means to support a claim

for tortious interference is similarly unavailing. Plaintiffs have alleged that Christensen and

Fiberwave improperly used confidential information and trade secrets to gain a competitive

advantage by inducing key employees and key customers and prospective customers to leave

Vicidiem for Fiberwave. Those allegations are sufficient to plead a plausible claim for tortious

interference under Utah law.

       Finally, Defendants argue that Plaintiffs’ claims for tortious interference and breach of

fiduciary duty are preempted by the Utah Uniform Trade Secrets Act (“UTSA”). Plaintiffs have

alleged breaches of the duty of confidentiality independent of Plaintiffs’ trade secrets claims.

Accordingly, Plaintiffs’ claims are not preempted by the UTSA.



                                                                                                       6
       Plaintiffs’ Complaint contains “sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Accordingly, Defendants’ Motion to

Dismiss is denied in its entirety.

                                             Conclusion

       For the foregoing reasons, Defendants’ Motion to Dismiss is hereby DENIED.



               DATED this 7th day of October, 2019.



                                               BY THE COURT:



                                               Dee Benson
                                               United States District Judge




                                                                                                       7
